UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF COLUMBIA
________________________________
                                 )
PO KEE WONG,                     )
                                 )
               Plaintiff,        )
                                 ) Civil Action No. 11-1372 (EGS)
               v.                )
                                 )
UNITED STATES SOLICITOR          )
GENERAL,                         )
                                 )
               Defendant.        )
                                 )

                          MEMORANDUM OPINION

     This case is before the Court on defendant United States

Solicitor General’s motion to dismiss.   Plaintiff, proceeding

pro se, filed his Complaint on July 28, 2011 requesting that the

Court grant a number of unclear “orders” related to a wide

variety of subject matter, including state retirement benefits,

rejected patent applications, patent infringement, and tax

refunds.   Defendant filed a motion to dismiss on December 12,

2011, arguing, among other things, that the Complaint should be

dismissed under Federal Rule of Civil Procedure 12(b)(1) and

12(b)(6), and that certain claims were barred by the doctrine of

res judicata.   Plaintiff’s response to the motion to dismiss,

filed December 28, 2011, attached numerous emails sent by

plaintiff to the President of the United States, members of

Congress, and hundreds of other people, but shed no further

light on plaintiff’s claims nor did it address most of the
government’s arguments.       Upon consideration of the motion, the

response and reply thereto, the entire record 1, the applicable

law, and for the reasons set forth below, the defendant’s motion

to dismiss the action is GRANTED.

    I.     BACKGROUND

         Plaintiff is no stranger to the courts, having filed

numerous claims in various state and federal courts.            See Wong

v. Boston Ret. Bd., 861 N.E.2d 420, 421, 448 Mass. 1012, 1012-

1013 (Mass. 2007); Wong v. United States, 342 Fed. App’x 623,

624-25 (Fed. Cir. 2009); In re Wong, 80 Fed. App’x 107, 108

(Fed. Cir. 2003); In re Wong, 188 Fed. App’x 981 (Fed. Cir.

2006). 2    Plaintiff has apparently not been successful in these

attempts, and now appears to have collected a list of the relief

sought in his failed lawsuits, in addition to other requests,

into an omnibus claim for “orders” from this Court.            Construing


1
  In addition to the Complaint and his opposition to the motion to dismiss,
plaintiff has also filed several supplemental documents in this action. See
Notice to the Court (Docket No. 3), Notice to the Court (Docket No. 4),
Notice of Supplemental Authority (Docket No. 12), Notice to the Court (Docket
No. 13), Notice to the Court about NBPTS document (Docket No. 14), Notice to
the Court about an Open Challenge (Docket No. 15). The documents include
copies of letters and emails purportedly sent by Mr. Wong to various people
(including the President of the United States, Secretary of State Hillary
Clinton, Caroline Kennedy, members of Congress, federal judges, and clerks of
court), miscellaneous documents that are apparently related to some or all of
Mr. Wong’s alleged patents, and documents relating to his former teaching
position. The Court has considered these voluminous documents in rendering
its decision and has determined that their content is either repetitive of
the issues already raised by plaintiff or irrelevant to the disposition of
the case.
2
  The Court takes judicial notice of these prior proceedings and their
subsequent appeals. See Covad Commc’ns Co. v. Bell Atlantic Corp., 407 F.3d
1220, 1222 (D.C. Cir. 2005) (permitting judicial notice of public records of
other proceedings).

                                      2
the Complaint liberally, the Court understands plaintiff’s

claims to fall into three general categories.

  1. Plaintiff’s Retirement Benefits Claim

     Plaintiff asks that the Court “issue an ORDER to the

Retirement Board of the City of Boston, State Massachusetts to

allow Po Kee Wong to buy back nine years and five months for my

full retirement of my educational services allowable by the

Boton [sic] Retirement Law.”     (Compl. ¶ 1).   Plaintiff has

already fully litigated this claim.     See Wong v. Boston Ret.

Bd., 861 N.E.2d 420, 421, 448 Mass. 1012, 1012-1013 (Mass.

2007).    In that decision, plaintiff unsuccessfully challenged

the Boston Retirement Board’s denial of certain retirement

credits through a series of administrative law appeals and

through the Massachusetts state court system.      Id.   Plaintiff

failed to file a timely appeal in state court, then moved for

permission to docket his appeal late, which was denied.       Id.    He

then appealed to a single justice of the Massachusetts Supreme

Judicial Court, who affirmed the denial.     Id.   Unsatisfied with

that decision, Plaintiff appealed to a panel of justices on the

Massachusetts Supreme Judicial Court, which affirmed the denial

once again.    Id.   Plaintiff then filed a petition with the

United States Supreme Court for writ of certiorari, which was

denied, followed by a petition for rehearing, which was also

denied.    Wong v. Boston Ret. Bd., 552 U.S. 975 (2007) (denying

                                   3
petition for writ of certiorari to the Supreme Judicial Court of

Massachusetts); Wong v. Boston Ret. Bd., 552 U.S. 1084 (2007)

(denying petition for rehearing).     In his Complaint, plaintiff

also seeks to have this Court review the Supreme Court’s denial

of certiorari in the Retirement Board matter.     (Compl. ¶ 7).


  2. Plaintiff’s Patent Claims

     Plaintiff makes reference to several patent and patent

application serial numbers, and appears to allege that the

patents have been infringed upon or that certain patent

applications were wrongly denied.     He asks the Court:


     To issue an ORDER to the Solicitor General and to the
     USPTO to complete the issuance of the U.S. Patent
     Application Serial Number 08/980,657; (Compl. ¶ 2)

     To issue an ORDER to   the United States Government for
     a claim of NASA Case   Number I-218 for actions for
     patent and copyright   infringement of U.S. Patent
     Number 5,084,232 and   5,848,377; (Compl. ¶ 3)

     To issue an ORDER to the United States Government to
     enforce the U.S. Patent Law by issuing ORDERS to
     whoever has been the infringers must pay their
     royalties and/or license fee to the patent owner Dr.
     Po Kee Wong or Systems Research Company. ( This claim
     appears related to U.S. Patents 5,084,232;5,848,377
     and 6,430,516 and U.S. Patent application Serial
     numbers 08/980,657 and 07/147,217). (Compl. ¶ 8)

     Plaintiff provides no further information regarding any of

these patents and patent applications, nor does he explain the

basis of any alleged infringement, why he believes any


                                  4
applications should have been granted, or why the defendant

Solicitor General is liable for any harm caused.


        a. The ‘232, ‘377 and ‘516 Patents


      With respect to United States Patent Numbers 5,084,232 (the

‘232 Patent), 5,848,377 (the ‘377 Patent), and 6,430,516 (the

‘516 Patent), plaintiff has already had his day in court.    See

Wong v. United States, 342 Fed. App’x 623, 624-25 (Fed. Cir.

2009). In that case, plaintiff brought claims against the United

States for infringement of the ‘232, ‘377 and ‘516 patents.    Id.

Despite allowing plaintiff the opportunity to state his claim

more fully, the Court of Federal Claims eventually dismissed the

infringement claims for failure to state a claim under Federal

Rule of Civil Procedure 12(b)(6).    The United States Court of

Appeals for the Federal Circuit affirmed, finding that plaintiff

had “failed to produce any facts upon which he could sustain his

allegation that the government had infringed on his patents.”

Id.   Plaintiff petitioned the Supreme Court for a writ of

certiorari, and was denied, followed by a petition for

rehearing, which was also denied.    See Wong v. U.S., 131 S.Ct.

126 (2010) (denying petition for writ of certiorari); Wong v.

U.S., 131 S.Ct. 1041 (2011) (denying motion for leave to file a

petition for rehearing).




                                 5
     It appears that Plaintiff also seeks to have this Court

review the Supreme Court’s denial of certiorari on his patent

infringement claim.    Plaintiff begins his Complaint by stating

that “The Honorable Judge Reggie B. Walton is invited to review

the Supreme Court case 09-10968....”    (Compl. at first

unnumbered paragraph).    The Supreme Court docket number cited is

plaintiff’s appeal of the Federal Circuit’s decision that

plaintiff’s patents had not been infringed.    See Wong v. U.S.,

131 S.Ct. 126 (2010).


       b. The ‘657 Patent Application


     Plaintiff seeks an order compelling the “issuance” of

United States Patent Application number 08/980,657 (the ‘657

application).    This is at least the fourth time plaintiff has

asked a federal court to review the denial of the ‘657

application.    Plaintiff initially appealed a 2002 decision of

the United States Patent and Trademark Office, Board of Patent

Appeals and Interferences (the “Patent Board”), which rejected

his patent application on the merits of the patent. In re Wong,

80 Fed. App’x 107, 108 (Fed. Cir. 2003).    The Federal Circuit,

upholding the Patent Board’s decision, found that plaintiff

failed to demonstrate that the Patent Board committed reversible

error in rejecting plaintiff’s patent application.    Id. at 109.

Plaintiff’s motion for rehearing and rehearing en banc were


                                  6
denied.    See id.   The Patent and Trademark Office subsequently

deemed the patent abandoned, as plaintiff had failed to continue

prosecuting the patent, and sent plaintiff a notice of

abandonment.    In re Wong, 188 Fed. App’x 981 (Fed. Cir. 2006).


     In 2005, plaintiff filed a petition to revive the abandoned

application, which the Commissioner of Patents (“Commissioner”)

denied on July 19, 2005.     Id.   Plaintiff then filed a notice of

appeal, seeking review by the Federal Circuit of the

Commissioner’s denial, and the Director of the Patent and

Trademark office moved to dismiss.      Id.   The Federal Circuit

granted the motion, finding that it did not have jurisdiction

over the Commissioner’s denial of the petition to revive the

abandoned application.     Id. (stating that, under the

Administrative Procedure Act, 5 U.S.C. §§ 701 et seq.,

jurisdiction over the Commissioner’s denial lay in the district

courts).    The plaintiff then appealed that decision to the

Supreme Court.    In re Wong, 552 U.S. 807, (2007) (denying

petition for writ of mandamus); In re Wong, 552 U.S. 1056 (2007)

(denying petition for rehearing).


     Apparently unhappy with the decision of the Federal

Circuit, but unwilling to file his claim in a federal district

court as required by the Administrative Procedure Act, plaintiff

sought review of his claim regarding the ‘657 application when


                                    7
he brought his other claims for alleged patent infringement in

the Court of Federal Claims.    See Wong v. United States, 342

Fed. App’x 623 (Fed. Cir. 2009).       The court rejected his claim

relating to the ‘657 application for lack of jurisdiction.       Id.

at 625.    Plaintiff appealed that decision to the Supreme Court.

Wong v. United States, 131 S.Ct. 126 (2010) (denying petition

for writ of certiorari); Wong v. United States, 131 S.Ct. 1041

(2011).


     Two years later, plaintiff has filed a Complaint in this

Court, and seeks to compel the “issuance” of the ‘657 patent

application.    (Compl. ¶ 2). Plaintiff also asks the court to

issue an order “for unfair ruling by the Supreme Court”

regarding his denial of certiorari on the ‘657 application.

(Compl. ¶ 7).


          c. The ‘217 Patent Application


     Plaintiff makes a passing reference to United States Patent

Application number 07/147,217 in his Complaint.       (Compl. ¶ 8).

He has not alleged whether the application was his, whether it

was granted or denied, or any other facts relating to this

application.




                                   8
  3. Remaining Claims

     Plaintiff’s remaining claims are as follows:

     To issue an ORDER to the United States Government for
     Federal contract bid protests as can be evidenced from
     the FOIA reports from various agencies of the United
     States Government. (Compl. ¶ 4).

     To issue an ORDER to the United States Government for
     tax refunds for unusual charges in the past for owing
     IRS corporate taxes. (Compl. ¶ 5).

     To issue an ORDER to the United States government for
     unfair contract like the one under the order of U.S.
     Department of Transportation Systems Center's order
     TS-15054 report in Cambridge, Massachusetts on May 15,
     1978. (Compl. ¶ 6).

     To issue an ORDER to Airleaf-Jones Harvest and Chosen
     Few Books companies to deliver 50 copies of Po Kee
     Wong's Book entitled [A collection of Truth Articles]
     in reference to the page JPSR -000242 to page JPSR-
     000294 in the Appendix of the Joint Preliminary Status
     Report filed at the U.S. Court of Federal Claim.
     (Compl. ¶ 9).

     Nothing in the record sheds any further light on the

factual or legal basis of these claims.


  II.   STANDARD OF REVIEW

     The pleadings of pro se parties, such as the plaintiff in

the instant action, are “to be liberally construed, and a pro se

complaint, however inartfully pleaded, must be held to less

stringent standards than formal pleadings drafted by lawyers.”

Erickson v. Pardus, 551 U.S. 89, 94 (2007) (internal citations

and quotation marks omitted).   Nevertheless, “although a court


                                 9
will read a pro se plaintiff’s complaint liberally,” a pro se

complaint, no less than any other complaint, “must present a

claim on which the Court can grant relief.”    Chandler v. Roche,

215 F. Supp. 2d 166, 168 (D.D.C. 2002) (citing Crisafi v.

Holland, 655 F.2d 1305, 1308 (D.C. Cir. 1981)).    Furthermore, a

pro se litigant is not relieved of the burden of pleading an

adequate jurisdictional basis for his claims. Atwal v. Lawrence

Livermore Nat. Sec. LLC, 786 F. Supp. 2d 323, 325 (D.D.C. 2011).


  A. Rule 12(b)(6)

  1. Failure to State a Claim

     Rule 8(a) requires that “[a] pleading that states a claim

for relief must contain . . . a short and plain statement of the

claim showing that the pleader is entitled to relief. . . .”

Fed. R. Civ. P. 8(a)(2).    The Supreme Court instructs that,

“[t]o survive a motion to dismiss, a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim

to relief that is plausible on its face.’”    Ashcroft v. Iqbal,

129 S.Ct. 1937, 1949 (2009) (quoting Bell Atl. Corp. v. Twombly,

550 U.S. at 555).    A claim is facially plausible “when the

plaintiff pleads factual content that allows the court to draw a

reasonable inference that the defendant is liable for the

misconduct alleged.”    Id., 129 S.Ct. at 1949 (quoting Bell Atl.

Corp. v. Twombly, 550 U.S. at 556).



                                 10
  2. Res Judicata

     The doctrine of res judicata is designed to “conserve

judicial resources, avoid inconsistent results, engender respect

for judgments of predictable and certain effect, and to prevent

serial forum-shopping and piecemeal litigation.”     Hardison v.

Alexander, 655 F.2d 1281, 1288 (D.C. Cir. 1981).     Res judicata

prevents the Court from hearing “repetitious suits involving the

same cause of action once a court of competent jurisdiction has

entered a final judgment on the merits.”     United States v.

Tohono O’Odham Nation, 131 S.Ct 1723, 1730 (2011) (citation and

internal quotation marks omitted).     The doctrine bars a

subsequent lawsuit if there has been prior litigation (1)

involving the same claims or cause of action, (2) between the

same parties or their privies, and (3) there has been a final,

valid judgment on the merits, (4) by a court of competent

jurisdiction.   Small v. United States, 471 F.3d 186, 192 (D.C.

Cir. 2006) (citations omitted).    Res judicata also prevents the

relitigation of claims that were actually litigated in a prior

suit, as well as those that could have been litigated but were

not. See Drake v. FAA, 291 F.3d 59, 66 (D.C. Cir. 2002).     Thus,

it relieves parties of the cost and vexation of multiple

lawsuits, conserves judicial resources, prevents inconsistent

decisions, and encourages reliance on adjudication. Montana v.

United States, 440 U.S. 147, 153-54 (1979).     A claim dismissed

                                  11
on grounds of res judicata is dismissed under Federal Rule of

Civil Procedure 12(b)(6). See Johnson v. United States, --- F.

Supp. 2d ----, 2012 WL 251925 at *1, fn. 1 (D.D.C. Jan. 27,

2012) (citing Smalls v. U.S., 471 F.3d 186, 189 (D.C. Cir.

2006)).

  B. Rule 12(b)(1)

     On a motion to dismiss for lack of subject matter

jurisdiction pursuant to Federal Rule of Civil Procedure

12(b)(1), the plaintiff bears the burden of establishing subject

matter jurisdiction.   See Lujan v. Defenders of Wildlife, 504

U.S. 555, 561 (1992); see Fed. R. Civ. P. 8(a)(1).   Federal

courts are courts of limited jurisdiction and the law presumes

that “a cause of action lies outside this limited jurisdiction.”

Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377

(1994) (citations omitted).


  III. ANALYSIS

  A. Plaintiff’s Claim for an Order Granting Retirement Benefits
     (Compl. ¶ 1) is Dismissed on Grounds of Res Judicata

     Plaintiff’s claim to retirement benefits has been decided

by the Supreme Judicial Court of Massachusetts, undoubtedly a

court of competent jurisdiction, and plaintiff appears to have

exhausted every possible avenue for appeal.   See Wong v. Boston

Ret. Bd., 861 N.E.2d 420, 421, 448 Mass. 1012, 1012-1013 (Mass.

2007), cert. denied, Wong v. Boston Ret. Bd., 552 U.S. 975, 128


                                12
S.Ct. 440 (2007), reh’g denied, Wong v. Boston Ret. Bd., 552

U.S. 1084, 128 S.Ct. 826 (2007).     Although plaintiff ostensibly

brings this action against the Solicitor General, he is asking

that the Court order the Boston Retirement Board, the defendant

in the initial action, to pay his claimed retirement benefits.

Hence, the elements of the same claim, same parties, and final

judgment on the merits by a court of competent jurisdiction are

present to warrant dismissal of this claim on the ground of res

judicata.


  B. Plaintiff’s Claims for Orders Regarding Infringement of the
     ‘232, ‘337, and ‘516 Patents (Compl. ¶ 3, 8) are Dismissed
     on Grounds of Res Judicata

     Plaintiff’s request that the Court issue orders to the

“United States Government” regarding infringement of the ‘232,

‘337, and ‘516 patents is also barred by the doctrine of res

judicata.   Plaintiff has litigated this claim in the Court of

Federal Claims and appealed that court’s decision to the United

States Court of Appeals for the Federal Circuit.    Wong v. United

States, 342 Fed. App’x 623 (Fed. Cir. 2009), cert. denied, Wong

v. U.S., 131 S.Ct. 126 (2010), reh’g denied, Wong v. U.S.,    131

S.Ct. 1041 (2011).   The Federal Circuit affirmed the dismissal

of plaintiff’s case, finding that he had “failed to produce any

facts upon which he could sustain his allegation that the

government had infringed on his patents.”    Id. at 624-45.   This

dismissal qualifies as a “decision on the merits” for purposes
                                13
of res judicata.   See Jenson v. Huerta, --- F. Supp. 2d ----,

2011 WL 614552, *3 (D.D.C. 2011).     Plaintiff had his opportunity

to fully litigate the claims regarding the ‘232, ‘337 and ‘516

patents against the United States and received a decision on the

merits from a court of competent jurisdiction.    Accordingly,

this claim must be dismissed.


  C. Plaintiff’s Claims for Orders Regarding Patent Applications
     ‘657 and ‘217 (Compl. ¶ 2, 8) are Dismissed for Failure to
     State a Claim

     Plaintiff’s claim regarding the ‘657 application must be

dismissed for failure to state a claim.    Although this is

plaintiff’s fourth attempt to bring this claim before a court,

plaintiff’s Complaint is still utterly devoid of any facts or

circumstances surrounding the Commissioner’s denial of the ‘657

application.   Plaintiff merely seeks to compel the Court to

“issue an ORDER to the Solicitor General and the USPTO to

complete the issuance of the U.S. Patent Application Serial

Number 08/980,657.”   (Compl. ¶ 2).


     Liberally construing the Complaint, and assuming that

plaintiff is indeed seeking an appeal of the denial to revive an

abandoned patent application, the Court finds that plaintiff’s

claim cannot withstand a motion to dismiss.    Plaintiff does not

explain the basis for his belief that his abandoned patent

application should have been revived.    Plaintiff has not alleged


                                14
whether he complied with the requirements of 37 C.F.R. § 1.137,

which sets forth the process for reviving an abandoned patent

application, nor has plaintiff alleged whether any such decision

by the Commissioner is a final agency decision eligible for

review by a district court.   See 5 U.S.C. § 704.   Plaintiff has

not alleged how the defendant, the Solicitor General, is liable

for the decision of the Commissioner, nor has plaintiff provided

the Court with an administrative record, if any exists, of the

denial of the motion to revive the patent application.     In

short, plaintiff has provided the Court with no facts that could

sustain his claim for overturning the Commissioner’s denial of

plaintiff’s petition to revive his abandoned patent application.

Plaintiff has wholly failed to provide a “short and plain

statement of the claim showing that [plaintiff] is entitled to

relief” and his claim regarding the ‘657 application should

therefore be dismissed. See Fed. R. Civ. P. 8(a)(2), 12(b)(6).


     For the same reasons, plaintiff’s claim regarding the ‘217

application also fails.   Other than plaintiff’s passing

reference to the application number and his request that the

Court issue an order regarding that application, plaintiff has

set forth no factual or legal basis for his claim regarding the

‘217 application.   Accordingly, it must also be dismissed for




                                15
failure to state a claim.   See Fed. R. Civ. P. 8(a)(2),

12(b)(6).


  D. Plaintiff’s Request that the Court Review Certain Supreme
     Court Orders (Compl. ¶ 7 and first unnumbered paragraph) is
     Dismissed for Lack of Jurisdiction

     Plaintiff has asked the Court to review the Supreme Court’s

denial of certiorari for his retirement benefits claim (Docket

No. 07-209), his patent infringement claim (Docket No. 09-

10968), and his attempt to revive patent application number ‘657

(Docket No. 06-1705).   Plaintiff has identified no

jurisdictional basis under which this Court would have authority

to review the Supreme Court’s denial of certiorari; indeed,

there is none.   Accordingly, plaintiff’s claims ordering the

Court to review Supreme Court decisions are therefore dismissed

under Federal Rule of Civil Procedure 12(b)(1) for lack of

jurisdiction.


  E. Plaintiff’s Remaining Claims that this Court Issue “Orders”
     (Compl. ¶ 4, 5, 6, 9) are Dismissed for Failure to State a
     Claim

     Plaintiff’s remaining claims are indecipherable.   They

include a request for an order regarding “federal contract bid

protests as can be evidenced from the FOIA reports from various

agencies of the United States Government” (Compl. ¶ 4); an order

“for tax refunds for unusual charges in the part for owing IRS

corporate taxes” (Compl. ¶ 5); an order “for unfair contract


                                16
like the one under the order of U.S. Department of

Transportation Systems Center’s order TS-15054 report in

Cambridge, Massachusetts on May 16, 1978” (Compl. ¶ 6); and an

order “to Airleaf-Jones Harvest and Chosen Few Books companies

to deliver 50 copies of Po Kee Wong’s Book entitled [A

collection of Truth Articles] in reference to the page JPSR-

000242 and to page JPSR-000294 in the Appendix of the Joint

Preliminary Status Report filed at the U.S. Court of Federal

Claim” (Compl. ¶ 9).   The plaintiff provides no further factual

information in support of these claims.

     Having reviewed these remaining four claims in the light

most favorable to plaintiff, the Court concludes that plaintiff

has utterly failed to provide the Court with a “short and plain

statement of the claim showing that the pleader is entitled to

relief, in order to give the defendant fair notice of what the

. . . claim is and the grounds upon which it rests.” Twombly,

550 U.S. at 167 (internal citations omitted).   Accordingly, to

the extent that paragraphs 4, 5, 6, and 9 of the Complaint

purport to state claims, those claims are dismissed.




                                17
  IV.   CONCLUSION

     For the foregoing reasons, the Court must GRANT defendant’s

motion to dismiss plaintiff’s Complaint.   Having found

sufficient grounds to grant defendant’s motion, the Court does

not reach defendant’s arguments regarding service of process.

     Accordingly, defendant’s motion to dismiss the Complaint is

GRANTED.   An appropriate Order accompanies this Memorandum

Opinion.

     Signed:    Emmet G. Sullivan
                United States District Judge
                March 15, 2012




                                18